DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19-28, 30 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munro et al. (US 2006/0217727).
 	Regarding claim 17, Munro et al. disclose a bone screw, an elongate shank (15) defining a central longitudinal axis (2), the elongate shank having a proximal end (12), a distal end (8), and a distal facing surface (see figure below), the distal facing surface having an oblong shape (figure 6) with first (see figure below) and second curved edges (see figure below) extending along opposed sides thereof, the first (see figure below) and second curved edges (see figure below) each having a concave region (see figure below) and a convex region (see figure below); and a plurality of threads (3, ¶26 “multipath…double thread”) formed on the elongate shank, each thread terminating at the distal end in a leading cutting edge (6) positioned radially outward of the central longitudinal axis (figure 3-6). 	Regarding claim 19, Munro et al. disclose the elongate shank has a conical distal tip region (24, figure 5 ¶37) that tapers distally inward, and each leading cutting edge of the plurality of threads is defined by an intersection between a proximal-facing surface of the corresponding thread and the distal facing surface of the conical distal tip region (figures 5-6).
 	Regarding claim 20, Munro et al. disclose the oblong shape of the distal facing surface has at least one additional convex edge (see figure below) extending along only a radially outermost perimeter of the distal facing surface relative to the central longitudinal axis (see figure below, figure 6).
 	Regarding claim 21, Munro et al. disclose the plurality of threads comprise first and second threads that are offset from one another by 180 degrees (figures 3 and 6).
 	Regarding claim 22, Munro et al. disclose the plurality of threads are radially equidistant from one another around the elongate shank (figures 2, 3, 5).
 	Regarding claim 23, Munro et al. disclose the leading cutting edge (6) of each of the plurality of threads extends along the concave region (figures 3-6).
 	Regarding claim 24, Munro et al. disclose the convex regions are positioned circumferentially about the central longitudinal axis (see figure below).
  	Regarding claim 26, Munro et al. disclose the distal facing surface has a conical shape (figure 5-6, ¶37) and forms an acute angle with a plane extending perpendicular to the central longitudinal axis of the elongate shank (figure 5).
 	Regarding claim 27, Munro et al. disclose the distal facing surface extends proximally from the at least two cutting edges such that the distal facing surface is concave (figure 1, ¶32 “spherical”).

 	Regarding claim 28, Munro et al. disclose a bone screw, comprising an elongate shank (15) having a proximal end (12), a distal end (8), a central longitudinal axis (2) extending therebetween, and a distal facing surface (see figure below) having an edge (6) defining an outer perimeter of the distal facing surface, the outer perimeter of the distal facing surface having an oblong shape (figure 2, 3, 6) with concave regions (see figure below) and convex regions (see figure below) and at least two cutting edges (6’s), and the distal facing surface of the elongate shank being concave (figures 2, 3, 6); and at least two threads (3, ¶26 “multipath…double thread”) extending along the elongate shank, each thread having a proximal surface (18) and a distal surface (7), and the proximal surface of each thread terminating at one of the at least two cutting edges (figures 1, 5).
 	Regarding claim 30, Munro et al. disclose the elongate shank has a major diameter along at least a proximal portion thereof (figure 5) and a conical distal tip region (24, figure 5, ¶37) at the distal end that tapers distally inward.
 	Regarding claim 32, Munro et al. disclose the at least two threads comprise first and second threads that are offset from one another by 180 degrees (figure 6, see figure below).
 	Regarding claim 33, Munro et al. disclose at least a portion of the edge defining the outer perimeter of the distal facing surface is defined by an intersection between the distal facing surface and the distal surface of the at least two threads (figure 1, 3-5).

    PNG
    media_image1.png
    388
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    457
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2006/0217727) in view of Ellis (US 2015/0230844).
 	Regarding claim 18, Munro et al. disclose the claimed invention except for the elongate shank is non-cannulated.
 	Ellis discloses a bone screw (1, figures 1-7) wherein the elongate shank can be cannulated (30, figure 7) or non-cannulated (figures 1-6, ¶43).  It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed bone screw of Munro et al. to be non-cannulated as Ellis teaches that bone screws can be cannulate or non-cannulated dependent upon the needs of the patient and surgeon.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the screw of Munro et al. to be non-cannulated as Ellis teaches cannulated and non-cannulated screws are equivalent structures in the art and can be used interchangeably based upon the needs of the patient and surgeon.
 	Regarding claim 29, Munro et al. disclose the claimed invention except for the elongate shank is non-cannulated.
 	Ellis discloses a bone screw (1, figures 1-7) wherein the elongate shank can be cannulated (30, figure 7) or non-cannulated (figures 1-6, ¶43).  It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed bone screw of Munro et al. to be non-cannulated as Ellis teaches that bone screws can be cannulate or non-cannulated dependent upon the needs of the patient and surgeon.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the screw of Munro et al. to be non-cannulated as Ellis teaches cannulated and non-cannulated screws are equivalent structures in the art and can be used interchangeably based upon the needs of the patient and surgeon.

 	Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2006/0217727) in view of Rego, Jr. et al. (US 5,364,400).
 	Regarding claim 25, Munro et al. disclose the claimed invention except for the screw having a distal protrusion extending distally from the distal facing surface along the central longitudinal axis, the distal protrusion having a diameter that is less than a minor diameter of the elongate shank.
 	Rego, Jr. et al. disclose a bone screw (70, figure 4) having a distal protrusion (76) extending distally from the distal facing surface (terminus of thread 74).  The distal protrusion has a diameter less than minor of elongate shank (figure 4).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the screw of Munro et al. to have a distal protrusion extending distally from the distal facing surface along the central longitudinal axis, the distal protrusion having a diameter that is less than a minor diameter of the elongate shank.  The rounded tip assures that tissue is not inadvertently cut in comparison to a pointed end.

 	Regarding claim 34, Munro et al. disclose the claimed invention except for the screw having a distal protrusion extending distally from the distal facing surface along the central longitudinal axis, the distal protrusion having a diameter that is less than a minor diameter of the elongate shank.
 	Rego, Jr. et al. disclose a bone screw (70, figure 4) having a distal protrusion (76) extending distally from the distal facing surface (terminus of thread 74).  The distal protrusion has a diameter less than minor of elongate shank (figure 4).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the screw of Munro et al. to have a distal protrusion extending distally from the distal facing surface along the central longitudinal axis, the distal protrusion having a diameter that is less than a minor diameter of the elongate shank.  The rounded tip assures that tissue is not inadvertently cut in comparison to a pointed end. 

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775